Citation Nr: 1515205	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1974 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript has been associated with the claims file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.

2.  The Veteran is competent to report having experienced tinnitus since service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The Board remanded this matter in September 2014.  The Board specifically instructed the RO/AMC to provide the Veteran with a new examination, and to readjudicate his claim.  Pursuant to the Board's remand, the Veteran was afforded an examination in October 2014 that provided additional detailed rationale beyond the observation that the Veteran's hearing loss was normal upon separation, and his claim was readjudicated in the December 2014 supplemental statements of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding hearing loss, in a correspondence dated in December 2009 prior to the April 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  

Also, the Veteran was provided VA examinations in May 2011 and October 2014 for his hearing loss claim and tinnitus claims.  The examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports when taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in April 2013.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, as will be explained further below, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not diagnosed until decades after service. 
In the instant case, the Veteran had spoken word test results of 15/15 and whisper test results of 30/15 in left and right ear during his June 1974 enlistment examination in service.  

On the authorized audiological evaluation in for his air crew candidate examination in February 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
0
15
LEFT
15
10
15
15
20

On the authorized audiological evaluation in April 1977 for release from active duty, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
10
5
15
15
15

The service treatment records show no complaints of hearing loss throughout service.

In May 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his hearing loss.  The Veteran stated he had hearing loss and ringing in his ears since 1974 and opined that he may have had tinnitus since 1974.  He reported working on a ship as part of the gun crew working in the gun mount.  He also worked in the printing shop without hearing protection.  He stated he did not use any hearing protection and did not require a hearing conservation program.  After military service, he worked as a Navy Depot pneudraulic systems mechanic for 29 years with hearing protection; and he entered a hearing conservation program.  He stated that he has used power tools with hearing protection.  He stated he also participated in hunting or recreational shooting with hearing protection being used.  The examiner diagnosed him with bilateral sensorineural hearing loss.  The examiner then opined that was less likely as not that the Veteran's hearing loss and tinnitus were a result of his noise exposure while in the military, because he had normal auditory thresholds on the audiogram that was part of the physical he received when he was released from active duty.
In November 2011, the Veteran submitted his VA Form 9 substantive Appeal, on which he stated that he was a fuse setter and worked without protection, and that afterwards he would experience ringing in his ear and hearing loss.

In October 2012, the Veteran was seen at the VA Medical Center (VAMC).  He reported a gradual decrease in hearing for approximately the past ten years.  He reported a history of noise exposure in the Coast Guard in the gun crew working in gun mount without hearing protection.  He also reported a history of noise exposure while working for the Depot for thirty years with hearing protection.  

During his April 2013 Board video hearing, the Veteran testified that he had no hearing protection when on the rifle range during boot camp and after that he was in the gun crew in the gun mount right next to the fuse setter and had no hearing protection.  He stated that in 1975 he was stationed in a print shop where there were print machines running all day long.  He stated that he used hearing protection at his civilian job following service, and during hunting.  He contended he experienced hearing loss in service that gradually worsened over the years.  

The Veteran was afforded another VA examination in October 2014 to determine the nature and etiology of his hearing loss.  The examiner noted that while the Veteran served as a gunner and at a print shop in service, there was no evidence of hearing loss identified until 2010, some thirty years after active duty.  She further noted all testing conducted while on active duty revealed normal hearing and comparison of the available frequency-specific testing did not reveal a significant change in thresholds.  She further noted the Veteran's post-service occupation as a pneudraulic mechanic for 28 years also exposed the Veteran to significant noise as evidenced by his self-reported history of enrollment in the hearing conservation program, and that the Veteran also indicated that he is a hunter.  The examiner noted that The Institute of Medicine (IOM) (2006) states that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She further elaborated that the IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."
In April 2015, the Veteran also submitted a lay statement by his ex-wife, who stated that they were married for 28 years and that she noticed that his hearing capability decreased significantly over time.  

Service Connection for Hearing Loss

In the instant case, the record shows that the Veteran currently has a diagnosis of hearing loss for VA purposes.  See e.g. October 2014 VA examination.  Hickson element (1) is accordingly met.

Regarding Hickson element (2) the Veteran is competent to give evidence about what he experienced, including being a gunner and working in a printing press in service, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss, and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime later, even multiple decades, after service, is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 

The medical examiner who does have such expertise, and who reviewed the Veteran's case upon examination in October 2014, did not deny the Veteran's contentions that he was exposed to acoustic trauma.  Rather, the examiner opined the Veteran's normal separation examination with an insignificant threshold shift, civilian noise exposure, and a time gap of over thirty years between service and his complaint of hearing loss demonstrated that his hearing loss was not related to any acoustic trauma in service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise, including from working as a gunner and in a print shop in service.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing in service and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  As discussed above, the VA examinations and 2012 VAMC records demonstrate that this contended hearing deficit was not reported until over thirty years after service, and the Veteran's ex-wife reported hearing loss "over time" and not during or immediately after service.  The Veteran also reported in October 2012 that he had hearing loss starting only ten years prior, therefore he has not been consistent regarding his statements of hearing loss starting during service.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination.  Therefore, continuity of symptomatology is not shown.

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for Tinnitus

In this case the Veteran essentially contends that his tinnitus disability had its onset in service, due to serving as a gunner and then in a printing press.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the October 2014 VA examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  As stated above, the Veteran is competent to give evidence about what he experienced, including being a gunner and working in a printing press in service, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).
Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the VA opinions, the VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was related to his hearing loss, which she found not to be related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service. 38 C.F.R. § 3.102 (2104).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


